Citation Nr: 1425501	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-30 903	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of left fourth finger ligament repair, rated as a tender scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney

INTRODUCTION

The Veteran served on active duty from October 1982 to April 1986.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In September 2011, the Board issued a decision that, in part, denied the claim of entitlement to a disability rating in excess of 10 percent for residuals of left fourth finger ligament repair, rated as a tender scar.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the September 2011 Board decision that denied entitlement to a disability rating in excess of 10 percent for residuals of left fourth finger ligament repair, rated as a tender scar is vacated.  The remainder of the September 2011 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




